Citation Nr: 0427238	
Decision Date: 09/30/04    Archive Date: 10/06/04

DOCKET NO.  02-09 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
March 1955.  He died in May 2001.  The appellant is his 
surviving spouse.

When this case was previously before the Board of Veterans' 
Appeals (Board) in November 2003, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, for additional development.  The case is now 
before the Board for final appellate consideration.


FINDINGS OF FACT

1.  But for clear and unmistakable error (CUE) in a March 
1992 rating decision denying the veteran's claim for a total 
disability rating based on individual unemployability (TDIU), 
the veteran would have been continuously rated totally 
disabled for a period of 10 or more years immediately 
preceding his death.  

2.  The grant of DIC under the provisions of 38 U.S.C.A. 
§ 1318 renders moot the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is warranted.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2003).  

2.  The appellant's claim of service connection for the cause 
of the veteran's death is moot in light of her award of 
entitlement to DIC under 38 U.S.C.A. § 1318 and the claim is 
dismissed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims of entitlement to service connection for the 
cause of the veteran's death and entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126 (West 2002).  The law provides that VA has 
duties to notify and to assist claimants.

Inasmuch as the Board has determined that there is sufficient 
evidence presently associated with the claims folder to grant 
the claim of entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318, development as to this issue to comply 
with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
this claim.  In addition, the grant of DIC under the 
provisions of 38 U.S.C.A. § 1318 has rendered moot the 
appellant's claim of entitlement to service  connection for 
the cause of the veteran's death.

Factual Background

It is maintained by and on behalf of the appellant that she 
is entitled to compensation under 38 U.S.C.A. § 1318 because 
the veteran should have been evaluated as 100 percent 
disabled as a result of his service connected disorders 
effective in 1991, the date ten years prior to his death that 
the veteran became unable to maintain gainful employment.  

The pertinent evidence before the Board includes VA treatment 
records, a statement from one of the veteran's employers, and 
communication from the veteran.  Dela Cruz v. Principi, 15 
Vet. App. 143, 148-49  (2001) (a discussion of all evidence 
by the Board is not required when the Board has supported its 
decision with thorough reasons and bases regarding the 
relevant evidence).

The veteran's Certificate of Death reflects that he died in 
May 2001 at the age of 66 years.  The immediate cause of his 
death was respiratory failure and the underlying cause was 
non small cell lung cancer.  

At the time of his death, service-connection was in effect 
for amputation, below left knee, evaluated as 40 percent 
disabling; chronic low back pain associated with lumbar 
scoliosis, possibly secondary to a short prosthesis, 
evaluated as 20 percent disabling; residual fracture, left 
femur, evaluated as 10 percent disabling; weakness of left 
hip abductors, flexors, and extensors, evaluated as zero 
percent disabling; and residuals of infection, left elbow and 
knee stump, evaluated as zero percent disabling.  His 
combined evaluation was 60 percent, effective from January 
1991.  In addition, the veteran was entitled to Special 
Monthly Compensation, under subsection (k) and 38 C.F.R. 
§ 3.350a, on account of anatomical loss of one foot, 
effective from September 1962.  Thereafter, by a July 1995 
rating decision, the veteran was awarded TDIU, effective from 
December 1994.

VA outpatient treatment records reflect that, in January 
1990, the veteran complained of low back stiffness and pain 
which increased with walking.  Physical examination revealed 
limitation of motion and review of X-ray studies revealed 
degenerative joint disease and scoliosis.  

A January 1991 statement from the veteran reflects that he 
was experiencing increasing problems with the loss of use of 
his leg and hip and back pain.

A July 1991 report of VA examination notes that, with the 
exception of occasional soreness, the veteran had few 
problems with his stump.  However, his greatest problem was 
low back pain which stayed pretty much in the back with 
slight radiation to the left buttock.  The veteran reported 
some deterioration in his gait over the years.  Upon physical 
examination, with the veteran standing and the prosthesis in 
place, there was a difference in the pelvic height and the 
height of the greater trochanter, thereby creating a pelvic 
tilt.  Range of motion testing demonstrated that the veteran 
could forward bend, bringing his hands only to his knees, 
before experiencing back pain.  The veteran could backward 
bend to 15 degrees and side bend to 35 degrees.  When he bent 
forward, the examiner noted curvature of the spine, 
consistent with the veteran's pelvic tilt.  The examiner 
further noted weakness of the hip abductors, flexors, and 
extensors.  The diagnosis was chronic low back pain with 
associated lumbar scoliosis, possibly secondary to a short 
prosthesis, moderately symptomatic.  

A December 1991 statement from the veteran includes his wish 
to continue with his claim for unemployability due to service 
connected disabilities.  

A December 1991 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, reflects 
that, from 1982 until January 1991, the veteran was employed 
as a newspaper delivery person, baggage screener, and 
shipping clerk.  As a result of his disabilities, the veteran 
reported that he had to terminate his most recent period of 
employment in January 1991.  He reported that he completed 
high school through the eleventh grade and had no additional 
education or training.  

By rating decision dated in March 1992, the veteran's claim 
for TDIU was denied by the RO.

In his disagreement with the March 1992 rating decision, the 
veteran reported that he experiences internal pain, in the 
kidney area, where his waist belt (used in connection with 
his prosthesis) crosses his back.  The veteran reported that 
he experienced pain and discomfort every time he tried to do 
a full days work, especially when that work involved 
standing, walking, lifting, or bending for any length of 
time.  He stated that the waist belt exerted pressure on his 
low back and kidney area every time he used the lower part of 
his body and resulted in many sleepless nights and days of 
pain and discomfort.  The veteran was not provided a 
statement of the case with respect to this notice of 
disagreement.  

In December 1994, the veteran once again requested an 
increased rating for his service connected disabilities.  By 
a July 1995 rating decision, TDIU was granted, effective from 
December 1994.  It is noted that, at the time of the July 
1995 rating decision, the combined rating for the veteran's 
service connected disabilities was 60 percent; however, the 
RO found that the criteria for TDIU under 38 C.F.R. § 4.16 
were met because all of the veteran's service connected 
disabilities affected a single body system (orthopedic).  

In this regard, pertinent regulations provide that total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  disabilities resulting from a common etiology or 
a single accident; disabilities affecting a single body 
system, e.g., orthopedic, digestive, respiratory, 
cardiovascular-renal, or neuropsychiatric (disabilities); or 
multiple injuries incurred in action.  38 C.F.R. §§ 3.340, 
4.16.  It is noted that these criteria were for application 
at the time of the March 1992 rating decision, when the 
combined rating for the veteran's service connected 
disabilities was 60 percent and his claim for TDIU was 
denied.




Analysis

Pertinent law and regulations provide that, if the veteran's 
death is not determined to be service connected, a surviving 
spouse may nevertheless be entitled to DIC.  Pursuant to 
38 U.S.C.A. § 1318(a), benefits are payable to the surviving 
spouse of a "deceased veteran" in the same manner as if the 
death were service connected.  A "deceased veteran" for 
purposes of this provision is a veteran who dies not as the 
result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disabilities rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
Specifically, the Secretary shall pay benefits to the 
surviving spouse and children of a deceased veteran who dies, 
not as the result of his own willful misconduct, and who was 
in receipt of or entitled to receive (or was entitled to 
receive, but for the receipt of retired or retirement pay, or 
CUE in a prior VA decision concerning the issue of service 
connection, disability evaluation or effective date) 
compensation at the time of death for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten or more years immediately 
preceding death; or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty; or, the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated as totally disabling for a period of not 
less than one year immediately preceding death.  See 
38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. §  20.1106.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. 
App. 268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for CUE in the adjudication of a claim or 
claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, 
as amended, specifically prohibited "hypothetical 
entitlement" as a basis for establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended version of 38 C.F.R. § 3.22.  
Initially, the Federal Circuit found that VA's amendment of 
38 C.F.R. § 3.22 constituted an interpretive rule that did no 
more than interpret the requirements of 38 U.S.C.A. § 1318 
and clarified VA's earlier interpretation of the statute.  
Id. at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  (This change in regulation has no effect on 
the appellant's claim and the validity of the change remains 
uncertain at this time).  See NOVA I, 314 F.3d at 1381.

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's lifetime or the claim had been denied and was 
not subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  The relevant regulation addressing DIC 
states that, inter alia, VA shall pay benefits to the 
surviving spouse of a deceased veteran who died not as the 
result of his or her own willful misconduct and who was 
entitled to receive, but for CUE in a prior VA decision 
concerning the issue of service connection, disability 
evaluation or effective date, compensation at the time of 
death for a service-connected disability that was 
continuously rated totally disabling for a period of ten or 
more years immediately preceding death.  38 C.F.R. § 3.22.  
This regulation does not require that the CUE was in a prior 
rating decision, as distinguished from a prior Board 
decision.  Rather, it refers to any prior VA decision.  

In asserting a claim of CUE, the claimant must show that: (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable"" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 
Vet. App. 310, 313-314 (1992) (en banc).

The Court has further elaborated that CUE is a very specific 
and rare kind of error of fact or law, that compels the 
conclusion, without doubt, that but for the error, the result 
would have been manifestly different.  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  Final decisions are accorded a 
presumption of validity, and to simply claim CUE on the basis  
that a previous adjudication had improperly weighed and 
evaluated evidence can never rise to the stringent definition 
of CUE.  Luallen v. Brown, 8 Vet. App. 92, 94 (1996); Fugo, 6 
Vet. App. at 44 (citing Russell v. Principi, 3 Vet. App. at 
314).

Based on a thorough review of the evidence, the Board finds 
that appellant is entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  The evidence does not show that the veteran's death 
was the result of his own willful misconduct.  Further, the 
record reflects that, but for CUE in the March 1992 rating 
decision, the veteran would have been rated totally disabling 
based on individual unemployability for a period of 10 or 
more years immediately preceding death. 

Turning to the first element of CUE, a review of the March 
1992 rating decision shows that the RO failed to properly 
apply 38 C.F.R. §§ 3.340, 3.341 and 4.16 to the facts, as 
they were known at the time.  The relevant medical evidence 
in conjunction with the veteran's level of education and 
employment history clearly and unmistakably supported a grant 
of TDIU.  Specially, the veteran's level of education and 
employment history demonstrated that he had an eleventh grade 
education and historically engaged in physical labor which he 
had been unable to perform due to disability since January 
1991.  The medical evidence showed that he had chronic back 
pain and limitation of motion which increased in severity 
with physical activity.  Additionally, the veteran reported 
that he experienced increased pain and discomfort upon using 
the lower part of his body as a result of the waist belt 
which he was required to wear.  It is noted that, there is no 
evidence to suggest that he was afforded a VA examination in 
connection with these complaints.  Accordingly, the Board 
finds that the competent evidence of record supported the 
veteran's claim for a TDIU and compels the conclusion that, 
but for the improper application of 38 C.F.R. §§ 3.340, 3.341 
and 4.16 to the facts as they were known at the time of the 
March 1992 rating decision, the result of the March 1992 
rating decision would have been manifestly different.  

In view of the foregoing, the Board finds that the March 1992 
rating decision denying a TDIU was an "undebatable" error.  
Russell v. Principi, 3 Vet. App. at 313 (defining CUE as an 
error that is "undebatable," in that "reasonable minds 
could only conclude that the original decision was fatally 
flawed").  

Turning to the criteria governing entitlement to DIC under 
38 U.S.C.A. § 1318, the Board finds that, but for CUE in the 
March 1992 rating decision, the veteran would have had 
service-connected disabilities continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death.  Consequently, the appellant is entitled to 
DIC benefits based on 38 U.S.C.A. § 1318.

As to the remaining claim for service connection for the 
cause of the veteran's death, the Board notes that, in view 
of the grant of DIC under the provisions of 38 U.S.C.A. 
§ 1318, the matter of the appellant's claim of entitlement to 
service connection for the cause of the veteran's death under 
the provisions of 38 U.S.C.A. § 1310 is rendered moot.  See 
Hrvatin v. Principi, 3 Vet. App. 426, 428 (1992) (in order to 
obtain DIC benefits, a veteran must have either died of a 
service-connected condition (38 U.S.C.A. § 1310) or have had 
a 100 percent service-connected disability for the ten years 
immediately preceding his death (38 U.S.C.A. § 1318)); see 
also Green v. Brown, 10 Vet. App. 111, 115 (1997).

Accordingly, the appeal as to the claim of entitlement to DIC 
under 38 U.S.C.A. § 1310 is dismissed as no benefit remains 
to be awarded.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 20-23  
(1990).






ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is granted.

The appeal as to entitlement to service connection for the 
cause of the veteran's death under the provisions of 
38 U.S.C.A. § 1310 is dismissed.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



